DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 and 09/18/2018 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Elections/Restrictions
Applicant’s response filed March 10, 2021 regarding election of invention of Group I, claims 14-27 and 29-32 is acknowledged. The applicant’s amendments on claim 32, which was a dependent claim of an apparatus claim 28, amended as a depend claim of 14 filed on March 10, 2021 have been fully considered.  Thus, restriction of Group II, claim 28, is deemed proper and therefore made FINAL. 

Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10, the electrical conductor in Fig. 3B is marked wrongly. Could that be slot pusher 110? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted 

Specification
The disclosure is objected to because of the following informalities:
Page 13:
“Fig. 7 consists of Fig. 7A, 7B and 7C” should change to -- Fig. 7 consists of Fig. 7B and 7C--
“Fig. 8 consists of Fig. 8A, 8B and 8C” should change to -- Fig. 8 consists of Fig. 8B and 8C--
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 1, line 7: “to enable them to pass” should read -- enable them to move--
Claim 19, line 3: “a common insulating film” should read -- a continuous insulating film --
Claim 22, line 1-2: “common insulating film” should read --continuous insulating film --
Claim 23, line 1: “common insulating film” should read --continuous insulating film --
Claim 30, line 1: “the common insulating film” should read -- the continuous insulating film --  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  

Claim 14 recites the limitation "the sequence of the following steps” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is indefinite since line 6 recites, “are held fast” and “are released”. The specification fails to provide sufficient structure, materials, or acts to entirely perform the recited function “held fast”. Page 16 of the specification states “Figure 2A, the respective overlapping parts of the insulating papers 30 are held by the guide elements 120”, which is unclear how the guide element enables the insulating paper to held fast (meaning, firmly stick) into a slot. Further, claim recites “the insulating films are released” which is unclear how the films are released. 
Claim 14 recites the limitation "the introduction of the electrical conductors” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the bottom of the slot” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 20, 22, 23 and 30 recite “common insulating film” render the claim indefinite. Claim 14, line 1 recites “introducing insulating film” and it is unclear the insulating film referred in claim 14 is same as the insulating film recited in claims 20, 22, 23 and 30 or a different film. The term “common” in general is referred as ‘widely known’, ‘conventional’, ‘typical’ etc. Further, it 
Specification fails to provide a reasonable interpretation of “a common insulating film”. 

Claim 27 is indefinite in regard to the limitation “is stiffened” in lines 1-2. Page 24 of the specification describes “The insulating film 30 can be stiffened by impregnation, which enables better processing” in which it is unclear how the impregnation enables stiffening and when does it happen. 
Claims 15-27 and 29-32 depend on claim 14. Therefore, claims 15-27 and 29-32 are rejected. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 and 19, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20140095667).
Kim reads on the claims as follows:
Claim 14. A method for introducing insulating film (300, Fig. 5) and at least one electrical conductor (400) into at least one slot of a component (113), which has the sequence of the following steps (Figs 5(a)-5(e)): 
introducing the insulating film into the at least one slot so that respective edges of the slot are covered by the insulating film (Figs. 5(a) and 5(b), insulating sheet protrudes outside of slot, para. [0006]); and 
introducing a number of the electrical conductors into the slot (Fig. 5(c)); 
the insulating films are held fast between respective slots (jig 500 enables the bent portion 340 to temporarily hanging at the edge portion while pushing the coil, see para .[0043] Translation), wherein the insulating films are released during the introduction of the electrical conductors to enable them to pass further into the respective slot (see Fig. 5(e)).
Claim 15. The method according to claim 14, wherein, during the step of introducing the insulating film, the insulating film is only introduced into the slot to such an extent that it is at a distance from a bottom of the slot (see Figs. 5(b) to 5(d)).
Claim 16. The method according to claim 14, wherein, during the step of introducing the electrical conductors, the insulating film is pushed to the bottom of the respective slot by the electrical conductors (see Fig. 5(e)).
Claim 17. The method according to claim 14, wherein a separate insulating film is introduced into each slot (insulating member 300 made of a sheet, see para. [0030]).
Claim 19. The method according to claim 14, wherein, during the step of introducing an insulating film, the insulating film is introduced as far as the bottom of the slot (contacts the rear end of the slot, see para. [0044]).
Claim 29. The method according to claim 14, wherein the component is for an electric machine (para. [0003]).
Claim 32. The method according to claim 14, wherein the component is a stator for an electric motor (para. [0003]).

Claims 14-19, 24-25, 29 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senoo (US  20020014806).
Senoo reads on the claims as follows:
Claim 14. A method for introducing insulating film (11, Fig. 2) and at least one electrical conductor (6) into at least one slot of a component (5a), which has the sequence of the following steps (Figs 2 to 6): 
introducing the insulating film into the at least one slot so that respective edges of the slot are covered by the insulating film (Figs. 2 and 3), para. [0074]); and 
introducing a number of the electrical conductors into the slot (Fig. 3); 
the insulating films are held fast (outwardly bent portions 11a of each insulator 11 catch in the flanges 5c of the teeth 5b, see Fig. 4 and para .[0074]) between respective slots, wherein the insulating films are released during the introduction of the electrical conductors to enable them to pass further into the respective slot (see Figs 4 and 5).
Claim 15. The method according to claim 14, wherein, during the step of introducing the insulating film, the insulating film is only introduced into the slot to such an extent that it is at a distance from a bottom of the slot (see Figs. 3 and 4).
Claim 16. The method according to claim 14, wherein, during the step of introducing the electrical conductors, the insulating film is pushed to the bottom of the respective slot by the electrical conductors (see Figs. 4 and 5, para. [0078]).
Claim 17. The method according to claim 14, wherein a separate insulating film is introduced into each slot (Fig. 2, para. [0074]).
Claim 18. The method according to claim 17, wherein insulating films which have been introduced into adjacent slots overlap between these slots (bent portions 11a overlaps, see Fig. 3).
Claim 19. The method according to claim 14, wherein, during the step of introducing an insulating film, the insulating film is introduced as far as the bottom of the slot (see para. [0079]).
Claim 24. The method according to claim 14, wherein, after the step of introducing the electrical conductor, the insulating film is folded so that it is located completely within the respective slot (enclosing the open sides of the slots 5a, see Figs. 5 and 6, para. [0074]).
Claim 25. The method according to claim 14, wherein, after the step of introducing the electrical conductor there is a further step of then introducing a respective slot cover into the slot, wherein the slot cover covers the electrical conductors which were introduced into the slot (outwardly bent portion 11a of the insulator 11 push further to close each other, close the open sides and covers the slot, see Figs. 5 and 6, para. [0074]).
Claim 29. The method according to claim 14, wherein the component is for an electric machine (Fig. 1, para. [0069]).
Claim 31. The method according to claim 25, wherein the introducing the receptive slot cover is performed after a folding of the insulating film in the slot (Figs. 5 and 6, see para. [0074], insulators 11 are deformed by the flanges 5c of the teeth 5b so that the outwardly bent portions 11a of each insulator 11 bent so as to be apart and moves to close to each other, thereby enclosing the open sides of the slots 5a).
Claim 32. The method according to claim 14, wherein the component is a stator for an electric motor (Fig. 1, para. [0069]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Senoo in view of Lee (KR 101173079).

Regarding claim 20, Senoo discloses the claimed invention except the limitations of claim 20. Senoo teaches a method of manufacturing an armature for electric machine by mounting the winding assemblies into the slot with insulator sheets that are bent on top side so that it prevents the deformation of insulation sheet while inserting the coil. However, Senoo is silent on inserting a continuous insulation sheet or cutting the sheet after inserting in to the slot. Lee teaches a method of manufacturing stator core with insulation sheet is formed in the same shape as the slot and then insert the insulator into the slot and further the coil is inserted, in which, 
wherein a common insulating film is introduced into a plurality of slots (Figs. 2 to 4).
Regarding claims 21-22, Lee further teaches, wherein the insulating film is designed as fanfold paper (see Figs. 4 and 10, pre-folded paper) and after the introduction thereof, the 
Therefore, in view of the teachings of Lee, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Senoo to include a continuous insulating film, inserted in the shape of a fanfold paper and the film is cut after introduction of the coils so that any protruding surface of the insulating film can be removed in order to enable a stator with smooth inner surface.  
 
Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Senoo in view of Lee and further in view of Darras (WO 2015158988, see US 20170047796 for English Translation).
Regarding claim 23, Senoo in view of Lee discloses the claimed invention except the limitations of claim 23. Senoo teaches a method of manufacturing an armature for electric machine by mounting the winding assemblies into the slot with insulator sheets that are bent on top side so that it prevents the deformation of insulation sheet while inserting the coil. However, Senoo does not explicitly teach a continuous insulating film is cut after introducing electrical conductors into the slots. Darras teaches a method of manufacturing stator core for electric machine with a continuous insulating sheet (145, Fig. 24a)  inserted into the slot (28)  and further a step of cutting the protruding parts of the insulator using a mechanical tool (150, Fig. 24b, see para. [0232]) after introducing the electrical conductors (see Fig. 24(b), conductors having segment structures (38)) into the slot.
Therefore, in view of the teachings of Darras, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Senoo to include a method to cut the continuous insulating film after introducing the electrical conductors into the slots.   
Regarding claim 30, Darras further teaches a continuous notch insulator (145, Fig. 24a) is placed inside the notches (28) of the stator 15 (para. [0222]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Senoo in view of Miura (JP 2006223063).
Regarding claim 26, Senoo discloses the claimed invention except the limitations of claim 26. Senoo teaches a method of manufacturing an armature for electric machines by mounting the winding assemblies into the slot with insulator sheets that are bent on top side so that it prevents the deformation of insulation sheets while inserting the coil. However, Senoo is silent on inserting insulating film in the form of a slotted rosette. Since the ‘rosette’ is a continuous folded paper or a sheet, and Fig. 9B of the application shows “whole rosette-like insulating film 30” a continuous folded structure, the claim deemed to read as a continuous folded insulation sheet. Miura teaches, a method to introduce interphase insulating paper in which, the insulating paper is bent along the slotted lines (folding lines 67 and 68, Fig 4) and folded in the radial direction (see Figs. 2, 4 and 6) such that the insulating paper is capable of ensuring insulation between in-phase mounted coils in the stator core.  Therefore, in view of the teachings of Miura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Senoo to include a continuous insulating film folding method as taught by Miura to introduce a folded insulated paper in the form of petals or rosette shapes.  

  Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Senoo in view of Darras 
Regarding claim 27, Senoo discloses the claimed invention except the limitations of claim 27. Senoo teaches a method of manufacturing an armature for electric machines by mounting the winding assemblies into the slot with insulator sheets that are bent on top side so that it prevents 
Therefore, in view of the teachings of Darras, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Senoo to include a continuous insulating film inserted into all slots and to use a mechanical tool that enables a cutting of the protruding portions of the insulated film.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (KR 20140095667) teaches a method of forming slot insulation to insulate the coil and the stator core and manufacturing of a motor with the slot insulation.   
Senoo (US 20020014806) teaches method of manufacturing an armature for electric machines by mounting the winding assemblies into the slot with insulator sheets that are bent on top side so that it prevents the deformation of insulation sheets while inserting the coil
Lee (KR 101173079) teaches a method of manufacturing stator core with insulation sheet inserted into the slot as continuous folded sheet and a cutting method to remove the protruded portions of the insulating film. 

Miura (JP 2006223063) teaches a method to introduce interphase insulating paper in which, the insulating paper is bent and folded in the radial direction into various shapes. 
Omura (US 20040256943) teaches as stator winding method with an insulated slot member.
Carpentier (US 2011000103) teaches a stator manufacturing method by inserting an insulating paper from a continuous roll into the slot. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729